t c memo united_states tax_court mary c theurer petitioner v commissioner of internal revenue respondent docket no filed date jeffrey d moffatt for petitioner john d faucher for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a sec_6662 accuracy- related penalty of dollar_figure and a sec_6654 addition_to_tax of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the primary issue for decision is whether dollar_figure petitioner received from her husband in is to be treated as taxable alimony findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in palmdale california on date after years of marriage and after having three children together petitioner and her husband separated on date petitioner filed for divorce in los angeles superior court on date in the above divorce proceeding the los angeles superior court ordered petitioner’s husband to pay to petitioner dollar_figure per month continuously until further order of court death of either party or remarriage of petitioner whichever first occurs the date court order also provided that it will be determined at a future date by settlement or court order if the dollar_figure monthly sum constitutes child or spousal support or some combination thereof in pursuant to the above court order petitioner received from her husband a total of dollar_figure on date the los angeles superior court amended the date order by entering a minute order stating that petitioner’s husband had to pay to petitioner the sum of dollar_figure and for spousal support the sum of dollar_figure retroactive to date on her individual federal_income_tax return petitioner reported none of the dollar_figure she received from her husband in on her individual federal_income_tax return petitioner reported as alimony income dollar_figure that she received from her husband the dollar_figure included the dollar_figure petitioner received in plus dollar_figure petitioner apparently received from her husband in on date the divorce of petitioner and her husband became final opinion the amount of any item_of_gross_income including alimony must be included in a cash_basis taxpayer’s gross_income for the taxable_year in which the taxpayer receives it sec_451 generally cash payments a taxpayer received from a spouse or former spouse under a divorce or separation agreement are to it is unclear from the record whether the amounts specified in the date minute order were to be paid one time or monthly and whether petitioner actually received them the record and petitioner’s counsel provide no credible explanation as to why petitioner reported the dollar_figure petitioner received from her husband in on her individual federal_income_tax return for be treated as taxable alimony unless the payments are designated as nontaxable child_support or unless the payments are to continue after the death of the taxpayer sec_71 b d c in determining whether a payment obligation is to end upon the death of a taxpayer we first examine the applicable divorce order which if unambiguous is dispositive of the issue 123_tc_258 citing 102_f3d_842 6th cir affg t c memo petitioner testified that if she died her husband would be obliged after her death to continue making to their children the dollar_figure monthly payments due under the date court order and therefore petitioner argues that the dollar_figure she received in from her husband should not be treated as taxable alimony income alternatively petitioner argues that the date minute order of the superior court somehow retroactively established that a portion of the dollar_figure she received in represented child_support and should not be included in her income respondent argues that because the date court order unambiguously stated that petitioner’s husband’s monthly dollar_figure payment obligation would end upon petitioner’s death the dollar_figure petitioner received in from her husband is to be treated as alimony and is to be included in petitioner’s income we agree with respondent the dollar_figure petitioner received in from her husband under the date court order constituted alimony and is includable in petitioner’s taxable_income the date minute order of the superior court does not retroactively change the character of the dollar_figure petitioner received in see 79_tc_415 70_tc_525 ali v commissioner tcmemo_2004_284 alternatively petitioner argues that because the dollar_figure she received from her husband in also was reported on her federal tax_return she should not be taxed on the dollar_figure again in to the contrary as a cash_basis taxpayer petitioner for must report and pay taxes on the alimony she received in see sec_451 petitioner should have filed an amended federal_income_tax return to correct the overreporting for of alimony she received in for the reasons stated the dollar_figure petitioner received from her husband in is to be treated as alimony and is includable in petitioner’s income because respondent has sustained his burden of production as to the sec_6662 accuracy-related_penalty and the sec_6654 addition_to_tax and because petitioner has offered no separate arguments with regard thereto we sustain respondent’s imposition of this penalty and addition_to_tax see 127_tc_200 to reflect the foregoing decision will be entered for respondent
